NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YANET ELIZABETH VASQUEZ-DE                      No.    18-72351
MUNOZ, AKA Yanet Elizabeth Vasquez-
Belloso,                                        Agency No. A088-349-877

                Petitioner,
                                                MEMORANDUM*
 v.

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.


ALEX ENRIQUE MUNOZ-VASQUEZ;    No. 18-72353
ANGIE ELIZABETH MUNOZ-VASQUEZ,
                               Agency Nos. A208-268-517
           Petitioners,                     A208-268-518

 v.

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 12, 2021

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                              San Francisco, California

Before: BYBEE and R. NELSON, Circuit Judges, and WHALEY,** District
Judge.

      Yanet Elizabeth Vasquez-De Munoz (“Ms. Vasquez-De Munoz”) and her

minor children, Alex Enrique Munoz Vasquez (“Alex”) and Angie Elizabeth

Munoz Vasquez (“Angie”), are natives and citizens of El Salvador. The Board of

Immigration Appeals (“BIA”) dismissed their appeal from an immigration judge’s

decision denying Ms. Vasquez-De Munoz’s application for withholding of removal

and protection under the Convention Against Torture (“CAT”), and denying Alex

and Angie’s applications for asylum, withholding of removal, and protection under

CAT. Our jurisdiction is governed by 8 U.S.C. § 1252. We review the agency’s

factual findings for substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petitions for review.

      To be eligible for asylum, a petitioner must establish “persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). A

petitioner is entitled to withholding of removal if, upon return to the petitioner’s

native country, there is a clear probability the petitioner will be subject to




      **
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.

                                           2
persecution on account of one of the same five protected grounds. See 8 U.S.C.

§ 1231(b)(3)(A); 8 C.F.R. § 1208.16(b), (b)(2). In order to establish persecution

on account of a protected ground, “the persecutor’s motive is critical and the

applicant must come forward with some evidence of [motive], direct or

circumstantial.” Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014)

(citation and internal quotation marks omitted).

      Petitioners did not establish the requisite nexus between their harm and

membership in the particular social group “members of the Vasquez and Munoz

families.” Rather than membership in a family social group, the record supports

the determination that Ms. Vasquez De-Munoz was extorted by gangs because she

was a business owner. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir.

2011) (even if membership in a particular social group is established, a petitioner

must still show that “any persecution was or will be on account of [her]

membership in such group.”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (a petitioner’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”). Although petitioners presented evidence that Ms. Vasquez-De Munoz’s

father-in-law was murdered and that other family members have been threatened,

this does not compel a finding that petitioners face persecution on account of their

family membership. See Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016)


                                          3
(court must uphold BIA’s factual determinations “unless any reasonable

adjudicator would be compelled to conclude to the contrary.” (citations and

internal quotation marks omitted)).

      At oral argument, petitioners’ counsel argued as an alternative protected

ground that Alex and Angie feared persecution on account of their membership in

the particular social group “young Salvadorans who refuse to participate in gang

activity.” In their opening brief, however, petitioners did not raise, and therefore

waived, any challenge to the BIA’s determination that a recruitment-based social

group was not cognizable. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived). Thus, Alex and Angie’s asylum and withholding of removal claims

fail, and Ms. Vasquez-De Munoz’s withholding of removal claim fails.

      In light of this disposition, we need not reach petitioners’ remaining

contentions related to asylum or withholding of removal. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      Substantial evidence also supports the BIA’s determination that petitioners

were ineligible for CAT relief. An applicant for CAT relief must show that it “is

more likely than not that he or she would be tortured” if removed. 8 C.F.R.

§ 1208.16(c)(2). In this case, the record does not compel the conclusion that it

is more likely than not that petitioners would be tortured by or with the consent or


                                          4
acquiescence of the government if returned to El Salvador. See Wakkary v.

Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITIONS FOR REVIEW DENIED.




                                       5